Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 1 of 14 PageID #: 747



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------X
 IVAN FERNANDO ORTEGA,                          NOT FOR PUBLICATION

                   Plaintiff,                   MEMORANDUM & ORDER
                                                18-CV-5995 (KAM)(RER)
       -against-

 SAMARITAN VILLAGE MYRTLE AVE.
 MEN'S SHELTER; DIRECTOR MISS
 ANA MARIE JOHNSON; NYC HOMELESS
 DIVISION SERVICES; and THE CITY
 OF NEW YORK,

                Defendants.
 --------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             Pro se plaintiff Ivan Fernando Ortega filed the above-

 captioned complaint on October 10, 2018 in the United States

 District Court for the Southern District of New York.            (ECF No.

 2, Complaint (“Compl.”).)       Ortega’s action was transferred to

 this Court on October 26, 2018.        (ECF No. 5.)    By Memorandum and

 Order entered March 4, 2020, the Court dismissed the complaint,

 with leave to file an amended complaint within 30 days.            (ECF

 No. 22.)    On April 3, 2020, plaintiff filed a 219-page

 submission captioned “Amended Complaint Respectfully for

 Extension of Time.”      (ECF No. 23, Amended Complaint (“Amend.

 Compl.”).)     Having considered the April 3, 2020 submission, the

 court dismisses plaintiff’s complaint because the new submission

 fails to cure the deficiencies of the original complaint.
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 2 of 14 PageID #: 748



                                  BACKGROUND

             Plaintiff’s original complaint contained a series of

 allegations related to plaintiff’s experience in several

 homeless shelters operated by the New York City Department of

 Homeless Services.      (Compl. at 5-6.)      Plaintiff requested a

 placement in a specific shelter, described multiple assaults he

 had suffered and loss of personal property, and included vague

 allegations of mistreatment by shelter staff, including the only

 named individual defendant, Ana Marie Johnson.           (Id.)   He also

 alleged that he was denied the opportunity to complete his

 college education, sought disability payments from the Social

 Security Administration, and complained that his publicly funded

 health insurance was not covering the specific medication he

 wanted.    (Id. at 11-12.)

             By Memorandum and Order entered March 4, 2020, the

 Court dismissed the complaint for failure to state a claim

 pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), with leave to file an

 amended complaint within 30 days.          Ortega v. Samaritan Vill.

 Myrtle Ave. Men's Shelter, No. 18-cv-5995 (KAM)(RER), 2020 WL

 1043305 (E.D.N.Y. Mar. 4, 2020).          The Court found that the

 original complaint failed to state a claim under 42 U.S.C. §

 1983, the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

 12101 et seq., or the Fair Housing Act (“FHA’) and the Fair

 Housing Amendments Act, 42 U.S.C. § 3601, et seq.           (Id. at *5.)


                                       2
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 3 of 14 PageID #: 749



             Plaintiff also filed a separate action that was also

 transferred to this Court, Ortega v. New York State Office of

 Temp. Disability Assistance, No. 18-cv-7293(KAM)(RER), in which

 he described his efforts to get additional payments from the

 Social Security Administration and to have his preferred

 medication covered by his Medicare Managed Care Plan.            By Order

 entered April 21, 2020, the Court dismissed these claims under

 the Eleventh Amendment and for lack of subject matter

 jurisdiction.     Ortega, 2020 WL 1929067, at *3 (E.D.N.Y. Apr. 21,

 2020).

             On April 3, 2020, plaintiff filed a 219-page

 submission in the instant action captioned “Amended Complaint

 Respectfully for Extension of Time.”         (See Amend. Compl. at 1.)

 By Order dated April 21, 2020 and again on May 14, 2020, the

 Court granted plaintiff additional time to file a second amended

 complaint that conforms with the dictates of Rule 8 of the

 Federal Rules of Civil Procedure.         (ECF No. 24; ECF Entry May

 14, 2020.)     To date, plaintiff has not filed a new amended

 complaint.     His most recent submission, received on August 7,

 2020, requests a “Fully Favorable Decision” granting “$200.000”

 [sic]; “LEVITRA 20mg, and/or CIALIS 20mg”; and disability

 payments from the Social Security Administration.           (ECF No. 26,

 Letter from Ivan Fernando Ortega.)         He also attaches recent

 medical records.      (Id.)   In the absence of any new filing, the


                                       3
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 4 of 14 PageID #: 750



 Court considers the April 3, 2020 submission to be plaintiff’s

 operative Amended Complaint.

             The Amended Complaint includes multiple typed and

 hand-written letters and affidavits addressed to this Court,

 interspersed with copies of documents related to plaintiff’s

 medical treatments, housing assistance, Social Security

 Administration benefits, and police reports and criminal

 proceedings related to assaults he suffered.          (See generally

 Amend. Compl.)     Plaintiff names the same defendants who were

 named in the original complaint and dismissed in the Court’s

 March 3, 2020 Order.      (Amend. Compl. at 1.)      The claims and

 documents in the Amended Complaint generally fall into five

 categories: housing, public benefits, medical care, assaults,

 and education.

    1) Housing:     Plaintiff describes the loss of his Section 8

       housing vouchers and recent shelter placements and renews

       his request to be placed in the “Skyway” program, which he

       believes is better suited to manage his disabilities.

       (Amend. Compl. at 8-10, 12, 28, 31, 32-46, 176-194.)           He

       includes a December 24, 2018 “Decision After Fair Hearing”

       from the New York State Office of Temporary and Disability

       Assistance, denying his request for a specific shelter

       placement.    (Id. at 21-27.)       Plaintiff alleges that he

       suffered from “corruption, discrimination, retaliation,


                                       4
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 5 of 14 PageID #: 751



       racial hate and conspiracy” and that shelter employees and

       Director Ana Marie Johnson “treated [him] discriminatory

       and treatment as a Mental Illness person,” but plaintiff

       does not describe any specific incident of discrimination.

       (Id. at 1, 8-9.)

    2) Public Benefits:     Plaintiff claims that he was found to be

       “100% total disabled.”      (Id. at 9, 10, 89, 138-39.)       He

       states: “Petitioner is attaching enough but not all the

       pieces of evidences from specialists doctors, institutions

       such as FEDCAP, NYS Temporary and Disability Assistance

       Judges and Commissioners, NYS Workers Compensation Board

       judge, and Social Security Administration judges saying

       that Petitioner is disabled.”        (Id. at 196).    Plaintiff

       attaches medical records indicating extensive medical

       conditions and the advice of medical professionals, but no

       finding of disability by any local or federal government

       agency.    Plaintiff also attaches notices from the Social

       Security Administration (“SSA”) indicating that he had

       received Social Security Income payments in the past.            (Id.

       at 149 (discontinuing payments in 2012, because plaintiff’s

       then spouse “earne[d] too much money”); Id. at 152-165

       (determining that plaintiff was not entitled to a refund of

       prior Social Security Income payments in 2018, because

       those payments were less than the amount of interim


                                       5
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 6 of 14 PageID #: 752



       assistance he had already received from January to November

       2016).)    In his most recent decision from the SSA,

       plaintiff was notified on January 13, 2020 that he did not

       qualify for disability benefits because he did not have

       enough work history to be eligible.         (Id. at 145-47.)     The

       SSA stated that it did not consider whether he was disabled

       under agency rules.      (Id. at 145.)

               Plaintiff also attaches a November 6, 2019 “Decision

       after Fair Hearing” from the New York State Office of

       Temporary and Disability Assistance, directing the New York

       City Department of Social Services to recompute plaintiff’s

       entitlement to Public Assistance benefits and to restore

       such benefits retroactive to July 29, 2019.          (Id. at 168-

       170.)

    3) Medical Care:     Plaintiff also attaches extensive medical

       records, including: treatment records describing

       plaintiff’s injuries from a physical assault; treatment

       records noting plaintiff’s history of seizures and chronic

       neck and back pain; and recommendations from his doctors

       that he should receive Cialis to treat his problems with

       urination.    (Id. at 11, 58-66, 88, 92-96, 121-137, 198-

       218.)    Plaintiff notes that his health insurance provider

       refused to authorize the medication because it is a “plan

       exclusion drug.”     (Id. at 197, 211-18.)


                                       6
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 7 of 14 PageID #: 753



     4) Assaults:    Plaintiff also references two serious assaults

       in which he was the victim, on September 16, 2017 and

       October 27, 2019, and provides documents related to his

       medical treatment and the criminal complaints and

       prosecutions of the perpetrators.         (Id. at 29-30, 47-57,

       71-89, 97-98.)     Plaintiff includes documents from a

       personal injury claim he filed with the New York City

       Comptroller’s Office, in which he sought $200,000 in

       compensation for his injuries related to the assaults.

       (Id. at 3, 14-20, 31.)      He asserts a “Cause of Action 440

       Nature Civil Case” for a “fully favorable decision” in this

       claim filed in New York City.        (Id. at 3.)

     5) Education:    Plaintiff also includes documents showing his

       early success in programs at LaGuardia Community College

       and John Jay College of Criminal Justice, but he claims

       that he was not allowed to sit for an exam that he believed

       was scheduled on December 24, and challenges grades he

       received.     (Id. at 6, 99, 101-120.)

             Plaintiff’s amended complaint attempts to assert a

 constitutional claim and several claims under different federal

 statutes.    (Id. at 2.)     Plaintiff requests that the “award

 granted would be in a ‘spidate 1 time’” (id. at 4), but it is




 1     Plaintiff perhaps meant to say “expedited.”


                                       7
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 8 of 14 PageID #: 754



 difficult to discern any request for specific relief.            Plaintiff

 further requests “‘a fully favorable decision,’ in petitioner’s

 favor to leave a Menage 2 and still alive. Affirming that

 defendants’ liabilities for long times of crimes occurred

 against Petitioner.”      (Id. at 4.)     Finally, plaintiff mentions

 “compensatory damages,” and suggests that “$200,000 is to make a

 (Menage).”     (Id. at 3-4.)

                                  DISCUSSION

             The Court’s March 4, 2020 Memorandum and Order

 dismissing plaintiff’s original complaint in the instant action

 advised plaintiff how to state a valid claim under 42 U.S.C. §

 1983, the ADA, and the FHA.       (ECF No. 22. at 8-17.)      Moreover,

 the Court’s April 21, 2020 Order in this case previously warned

 plaintiff that his April 3, 2020 submission was unnecessarily

 verbose and failed to contain a “short and plain” statement of

 his alleged claims, showing that he is entitled to relief, as

 required by Federal Rule of Civil Procedure 8 (“Rule 8”), and

 granted him time to submit a new amended complaint.           See Fed. R.

 Civ. P. 8(a)(2).      Plaintiff did not file a new amended

 complaint.     The Court has carefully parsed the April 3, 2020

 complaint in search of relevant and viable allegations, see

 Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)



 2     It is unclear what “menage” is referring to. Plaintiff may be using
 the term “menage” in the French conception of a domestic establishment.


                                       8
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 9 of 14 PageID #: 755



 (“Unnecessary prolixity in a pleading places an unjustified

 burden on the court and the party who must respond to it because

 they are forced to select the relevant material from a mass of

 verbiage”), and makes the following findings:

             Plaintiff’s submission does not conform to Rule 8 and

 fails to cure the deficiencies of his original complaint.

 Plaintiff renews his claims related to housing, criminal

 activity directed against him, and his alleged disabilities, but

 fails to assert facts in support of claims under FHA, Section

 1983, or the ADA.      As to plaintiff’s Section 1983 claim, he has

 not alleged that any state actor violated his constitutional

 rights.    As the Court previously explained, plaintiff does not

 have a constitutional right to a particular housing assignment.

 (See ECF No. 22 at 8-14 (citing        Jenkins v. New York City Dep't

 of Homeless Servs., 643 F. Supp. 2d 507, 512-514 (S.D.N.Y. 2009)

 (finding homeless citizen who sought placement in general

 shelter population because he disavowed his mental health

 diagnosis failed to state a due process claim because a homeless

 person does not have a liberty or property right to placement in

 a particular type of shelter).)        Furthermore, the physical

 injuries plaintiff suffered were inflicted by private

 individuals, not state actors.        See Reaves v. Dep’t of Veterans

 Affairs, No. 08-cv-1624 (RJD), 2009 WL 35074, at *3 (E.D.N.Y.

 Jan. 6, 2009), as corrected {Jan. 14, 2009) (finding the


                                       9
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 10 of 14 PageID #: 756



  provision of homeless services by a private organization, even

  under contract with the state or where subject to governmental

  regulation, does not turn the private organization or its

  employees into state actors).       As the Court previously

  explained, the Fourteenth Amendment does not require a state to

  "protect the life, liberty, and property of its citizens against

  invasion by private actors."       (See ECF No. 22 at 12-13 (citing

  DeShaney v. Winnebago County Dep't of Social Servs., 489 U.S.

  189, 195 (1989).)     Thus, for substantially the reasons explained

  in this Court’s March 4, 2020 Memorandum and Order, plaintiff

  has not stated a claim for violation of his constitutional

  rights under 42 U.S.C. § 1983.       Moreover, based on the facts

  alleged in plaintiff’s amended complaint, this court does not

  have subject matter jurisdiction over the civil claim plaintiff

  filed with the New York City Comptroller’s Office.           See Xuejie

  He v. Office of New York City Comptroller, No. 18-cv-7806 (LLS),

  2019 WL 1620691, at *1 (S.D.N.Y. Apr. 16, 2019) (dismissing suit

  against the New York City Comptroller’s Office after finding a

  lack of subject matter under 28 U.S.C. § 1332).

              Plaintiff alleges that he is “100% disabled” 3 and

  complains about his housing placement.         (Amend. Compl. at 3.)



  3     Plaintiff has attempted to show that he suffers from a disability, by
  describing himself as “100% disabled,” and attaching medical records and
  statements from his doctors. Plaintiff has not established, however, that he
  suffers from a disability as defined by the ADA or the FHA.


                                       10
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 11 of 14 PageID #: 757



  These allegations are insufficient to state claims under the ADA

  or the FHA, because plaintiff has not shown that he was excluded

  from participation in or denied the benefits of the services,

  programs, or activities of a public entity, see 42 U.S.C. §

  12132 (describing the provisions of the ADA), or that that the

  New York City Department of Homeless Services discriminated

  against him or failed to accommodate an alleged disability, see

  42 U.S.C. § 3604(f)(3)(B) (describing disability discrimination

  under the FHA).     Plaintiff asserts that only the “Skyway”

  shelter is an appropriate placement to manage his alleged

  disabilities, but he has not shown that his current housing has

  failed to accommodate his disabilities or denied him any

  services because of his disability.        Accordingly, plaintiff has

  failed to state a claim under the ADA or the FHA.

              To the extent that plaintiff now asserts claims

  related to Medicaid coverage of his preferred medication and

  payments from the Social Security Administration, the Court

  previously considered and dismissed these claims in his prior

  case.   See Ortega, 2020 WL 1929067, at *3 (dismissing claim

  barred by the Eleventh Amendment and for lack of subject matter

  jurisdiction).     Although plaintiff appears to have sought

  additional relief from the SSA and the New York State Office of

  Temporary and Disability Assistance since the events described

  in his previous case, he has not sought review of a final


                                       11
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 12 of 14 PageID #: 758



  decision of the SSA under 42 U.S.C. § 405(g) (permitting

  district court review of “any final decision of the Commissioner

  of Social Security made after a hearing to which [the claimant]

  was a party”) or 42 U.S.C. § 1383(c)(1)(a) and (c)(3) (providing

  for judicial review of such “final determination[s] of the

  Commissioner of Social Security after a hearing”).           Accordingly,

  this Court cannot review claims related to the administration of

  plaintiff’s social security benefits before plaintiff exhausts

  his remedies.     See Weinberger v. Salfi, 422 U.S. 749, 765 (1975)

  (“Exhaustion is generally required as a matter of preventing

  premature interference with agency processes, so that the agency

  may function efficiently and so that it may have an opportunity

  to correct its own errors, to afford the parties and the courts

  the benefit of its experience and expertise, and to compile a

  record which is adequate for judicial review.”); Matthews v.

  Chater, 891 F. Supp. 186, 188 (S.D.N.Y. 1995) (“It is well

  settled that . . . judicial review of Social Security benefit

  determinations is limited to ‘final’ decisions of the

  Commissioner made after a hearing, that available administrative

  procedures must be exhausted and that a final decision is a

  prerequisite for subject matter jurisdiction in the District

  Court.”). Without a final agency decision, this Court does not

  have jurisdiction to review plaintiff’s claims regarding his

  Social Security benefits at this time.


                                       12
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 13 of 14 PageID #: 759



              Plaintiff also renews his claim related to his college

  education, but he does not assert any basis for this Court’s

  subject matter jurisdiction over this claim.          “[I]t is well-

  settled that access to [higher] education is not a

  constitutional or fundamental right.”         Press v. State Univ. of

  New York at Stony Brook, 388 F. Supp. 2d 127, 134 (E.D.N.Y.

  2005) (citing Catlin v. Sobol, 93 F.3d 1112, 1120 (2d Cir. 1996)

  (applying rational basis review to case involving right to

  public education).)      Given the lack of facts asserted to satisfy

  subject matter jurisdiction, this Court does not have

  jurisdiction to review plaintiff’s claims relating to his

  college education.




                                       13
Case 1:18-cv-05995-KAM-RER Document 27 Filed 11/23/20 Page 14 of 14 PageID #: 760



                                  CONCLUSION

              For the reasons set forth above, plaintiff’s Amended

  Complaint fails to cure the deficiencies in the original

  complaint.    Accordingly, plaintiff’s action is dismissed for

  failure to state a claim, pursuant to 28 U.S.C. §

  1915(e)(2)(B)(ii).     The Court certifies pursuant to 28 U.S.C. §

  1915(a)(3) that any appeal would not be taken in good faith and

  therefore in forma pauperis status is denied for purpose of an

  appeal.    See Coppedge v. United States, 369 U.S. 438, 444-45

  (1962).    The Clerk of Court is respectfully directed to enter

  judgment and mail a copy of the judgment and this Memorandum and

  Order to the pro se plaintiff and note service on the docket.

  The Clerk of Court is also respectfully requested to close this

  case.

              SO ORDERED.




                                          /s/
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York


  Dated: November 23, 2020
         Brooklyn, New York




                                       14
